          Case 2:20-cv-00700-JLR-MLP Document 393 Filed 09/13/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         WILFREDO FAVELA                               CASE NO. C20-0700JLR-MLP
           AVENDAÑO, et al.,
11                                                       ORDER EXTENDING
                       Petitioners-Plaintiffs,           TEMPORARY RESTRAINING
12                v.                                     ORDER

13
           NATHALIE ASHER, et al.,
14
                       Respondents-Defendants.
15
           Before the court is Petitioners-Plaintiffs’ emergency motion to extend temporary
16
     restraining order and for order to show cause. (Mot. (Dkt. # 389).) Respondents-
17
     Defendants have not filed notice with the court that they intend to oppose the motion.
18
     (See generally Dkt.); Local Rules W.D. Wash. LCR 65(b)(5) (adverse party must “file a
19
     notice indicating whether it plans to oppose the motion within twenty-four hours after
20
     service of the motion”). The court has reviewed the motion, the balance of the record,
21

22


     ORDER - 1
           Case 2:20-cv-00700-JLR-MLP Document 393 Filed 09/13/21 Page 2 of 2




 1   and the governing law. Being fully advised, the court GRANTS in part and DENIES in

 2   part Petitioners-Plaintiffs’ motion.

 3          First, the court GRANTS Petitioners-Plaintiffs’ request to extend the temporary

 4   restraining order issued by the court on August 23, 2021. (TRO (Dkt. # 370); see also

 5   9/10/21 Order (Dkt. # 390) (extending TRO to September 14, 2021).) The court

 6   EXTENDS the August 23, 2021 temporary restraining order for an additional 14 days,

 7   until September 28, 2021, at 11:59 p.m.

 8          Second, the court DENIES Petitioners-Plaintiffs’ request that the court issue an

 9   order requiring Respondents-Defendants to show cause why the temporary restraining

10   order should not be converted to a preliminary injunction. Petitioners-Plaintiffs may,

11   however, file a motion for preliminary injunction and note the motion in accordance with

12   Local Rules W.D. Wash. LCR 7(d)(3).

13          Dated this 13th day of September, 2021.

14

15                                                    A
                                                      JAMES L. ROBART
16
                                                      United States District Judge
17

18

19

20

21

22


     ORDER - 2
